DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on February 23, 2021 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the implement in line 4 of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Implement 100 is not shown in the elected Figs. 9 and 10. Non-elected Fig. 1 shows implement 100 as a portion of the welding system 10. Paragraph [0027] discloses “Welding system 10 includes a robot 15 and an implement 100 attached to the robot 15.” Clarification is respectfully requested. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the central passage of the implement in line 3 of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “breakaway” in claim 1 is used by the claim to mean “replaceable,” while the accepted meaning is “Designed to break, bend, or fall apart easily upon impact.” The term is indefinite because the specification does not clearly redefine the term.
Claim 2 recites the limitation "the implement" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The implement recited in line 4 of claim 1 is insufficient because it is not a positively recited element. The term “configured to" in line 4 of claim 1 indicates that the implement is not a positively recited element (an optional element in the claimed invention). However, the implement in line 4 of claim 2 is positively recited to have a central passage (a must in the claimed invention). Therefore, the claim is indefinite because the claim is ambiguous and fails to define the metes and bounds of the subject matter to be protected by the patent grant. Similar rejections for claim 4 where “the implement is a welding torch;” and for claim 5 “a housing of the implement.” Clarification is respectfully requested.
The term “each” in line 1 of claim 11 rendering the claim indefinite. The term “each” implies that there are more than one “plurality (or group) of substitutable breakaway disks” in the claim, however, line 3 of claim 1 required only one plurality (or group) of substitutable breakaway disks. Clarification is respectfully requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pinsonneault et al. (US 2008/0314876. Pinsonneault hereafter).
With respect to claim 1, Pinsonneault discloses a robotic system (Figs. 1-10), the system comprising: 
a plurality of substitutable breakaway disks (insert 40, spacers 100 and 102 and liner adapter 104) of differing lengths; 
a robot (10) configured to (capable of) have an implement (welding torch 12 and mounting arm 20) mounted on the robot via a first breakaway disk (40) of the plurality of substitutable breakaway disks; 
a cable (supply cable 16) having a defined cable length and configured to be connected to the implement (Fig. 1); and 
a first accessory (jump liner 36 at of curvature 62. Fig. 8) having a first thickness; 

With respect to claim 2, Pinsonneault discloses wherein the cable is configured to be received through a central passage of the implement (Figs. 7 and 8).
With respect to claim 3, Pinsonneault discloses wherein the first clearance is defined between the implement and an (distal) end of the robot, and wherein the first accessory is configured to be mounted to the end of the robot (Figs. 7 and 8).
With respect to claim 4, Pinsonneault discloses wherein the cable is configured to be electrically connectable to the implement when the implement is a welding torch (welding torch 12).
With respect to claim 5, Pinsonneault discloses wherein the cable is configured to be connectable to a housing of the implement (body of welding torch 12), and wherein the first breakaway disk and the second breakaway disk (spacer 100) are configured to (capable of) be mounted between the housing and an (distal) end of the robot, but not at the same time (configuration shown in Figs. 7 and 8).
With respect to claim 6, Pinsonneault discloses wherein a length of the second breakaway disk is less than a length of the first breakaway disk (100 is shorter than 40).
With respect to claim 7, Pinsonneault discloses the system further comprising a second accessory (jump liner 36 upstream of curvature 62. Fig. 7) having a second 
With respect to claim 8, Pinsonneault discloses wherein a length of the second breakaway disk is less than a length of the first breakaway disk (100 is shorter than 40), and wherein a length of the third breakaway disk is less than a length of the second breakaway disk (104 is shorter than 100).
With respect to claim 9, Pinsonneault discloses a kit for a robotic system (Figs. 1-10), the kit comprising: 
a plurality of substitutable breakaway disks (insert 40, spacers 100 and 102 and liner adapter 104) of differing lengths, 
wherein a first breakaway disk (40. Paragraph [0024]) of the plurality of substitutable breakaway disks is configured to (capable of) attach a first accessory (jump liner 36 at of curvature 62. Fig. 8) of the robotic system, having a first thickness, in line with an implement (welding torch 12 and mounting arm 20) of the robotic system, with a cable (supply cable 16) of the robotic system having a defined cable length and being connectable to the implement, to provide a first clearance for the first accessory based on the defined cable length when mounted in-line with the implement, and 

With respect to claim 10, Pinsonneault discloses the kit further comprising a replacement cable (cable upstream of curvature 62. Fig. 7), for the cable of the robotic system, having the defined cable length.
With respect to claim 11, Pinsonneault discloses wherein each of the plurality of substitutable breakaway disks includes a central passage configured to receive the cable therethrough (Figs. 7 and 8).
With respect to claim 12, Pinsonneault discloses wherein a length of the second breakaway disk is less than a length of the first breakaway disk (100 is shorter than 40).
With respect to claim 13, Pinsonneault discloses wherein a third breakaway disk (liner adapter 104) of the plurality of substitutable breakaway disks is configured to (capable of) attach a third accessory (108) of the robotic system, having a third thickness, in line with the implement, with the cable being connectable to the implement, to provide a third clearance for the third accessory based on the defined cable length when mounted in-line with the implement.
With respect to claim 14, Pinsonneault discloses wherein a length of the second breakaway disk is less than a length of the first breakaway disk (100 is shorter than 40), and wherein a length of the third breakaway disk is less than a length of the second breakaway disk (104 is shorter than 100).
Response to Arguments
With respect to drawings objections, Applicant argues that the amendments to the claims overcome the objection. However, the implement 100 is not shown in the elected Figs. 9 and 10. Non-elected Fig. 1 shows implement 100 as a portion of the welding system 10. Paragraph [0027] discloses “Welding system 10 includes a robot 15 and an implement 100 attached to the robot 15.” It is unclear as to how the amendments to the claims resolved the issue stated in the objection. Clarification is respectfully requested. 
With respect to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection, Applicant argues that the term “breakaway” is meant to mean “substitutable” and not “replaceable” as interpreted by the Examiner. The general meaning of “replaceable” is “adjective:  capable of being replaced” and the general meaning of “substitutable” is “adjective:  capable of being exchanged for another or for something else that is equivalent.” Quick definitions from WordNet. The two meanings appear to be very close to one another. The Examiner is unsure why “substitutable” is acceptable and not the term “replaceable.” Nonetheless, the rejection is a common practice to define the metes and bounds of the subject matter that the term “breakaway” is interpreted as “substitutable” or “replaceable.”
With respect to 35 U.S.C. 102(a)(1) rejection, Applicant's arguments filed on February 23, 2021 have been fully considered but they are not persuasive. Applicant argues that the insert 40 and spacers 100 and 102 of Pinsonneault are not substitutable breakaway disks. The requirements for a proper response to a rejection may be found in 37 CFR 1.111(b) and MPEP § 707.07.  The remarks do not provide any specific reasons as to why either the findings of fact or the legal conclusion of obviousness is allegedly in error.  However, Applicant’s reply is considered to be a bona fide attempt at a response and is being accepted as a complete response. 
Applicant further argues that Pinsonneault is concerned with forcing a welding wire to achieve a wire curvature, not with providing a clearance for an accessory. The law of anticipation does not require that the reference teach what the Applicant is claiming but only that the claims on appeal “read on” something disclosed in the reference.  See Kalman v. Kimberly Clark Corp., 713 F.2d 760, 218 USPQ 781 (Fed. Cir. 1983).  Where functional limitations are recited for the structure set forth in the claim, the reference must also include structure which is capable of performing the recited function in order for the reference to be properly anticipatory.  See In re Mott, 557 F.2d 266, 194 USPQ 305 (CCPA 1977).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        May 4, 2021